The infant plaintiff was seventeen and one-half years old when she and a male companion were riding on a seesaw at the defendant’s recreation park. Her companion bumped his end of the plank on the ground and, as a result, she was caused to fall forward and strike her face against the plank, whereby she was injured. Claims of negligence of the defendant are predicated upon lack of supervision and improper construction of the seesaw. Judgment entered on the verdict of a jury in favor of plaintiff reversed on the law and the facts, with costs, and the complaint dismissed on the law, with costs. There is no evidence of actionable negligence on the part of the defendant. Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur.